DETAILED ACTION

This office action is in response to the claims filed 4/23/2019.  Claims 1-17 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the therapy tool having both an elongate, semi-rigid axle having first and second ends, and an elongate, rigid cylinder having longitudinal axial bore sized and shaped to be slidably received over the axle  must be shown or the feature(s) canceled from the claim(s), as figs 1-7 disclose a roller (20) with a core (22) in the shape of a cylinder with an interior (26) that can be filled to make it rigid and figs 8-9 recite an embodiment with an elongate axle, but does not disclose a rigid cylinder configured to be slidably received over the axle, as the interior (26) of the rigid cylinder (20) is filled.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 3 recites, “the cylinder having an external surface”.  It is unclear how to determine the metes and bounds of the external surface of the cylinder, as lines 4-5 recite, “a first bulbous protrusion and a second bulbous protrusion extending from the external surface of the cylinder” and lines 11-12 recite, “a third bulbous protrusion and a fourth bulbous protrusion extending from the external surface of the cylinder”.  However, in claim 2, lines 1-3 recite, “wherein the external surface of the cylinder, including the first, second, third, and fourth bulbous protrusions, has a plurality of knobs formed thereon to extend from the external surface of the cylinder”, claim 4 recites, “wherein the first, second, third, and fourth bulbous protrusions extend around the entire circumference of the cylinder,” and claim 6 recites, “wherein the first and second bulbous protrusions are sized, shaped and positioned on the cylinder”.  In claims 1, 4, and 6, it appears that the four bulbous protusions extend past the external surface of the cylinder, and therefore the external surface of the four bulbous protrusions are not part of the external surface of the cylinder, but in claim 2, the external surface of the four bulbous protrusions are included as being part of the external surface of the cylinder.
Regarding claim 3, lines 1-3 recite, “wherein each of the plurality of knobs have a distal end that extends from the external surface of the cylinder a third maximum diameter.”  As shown in the drawings, it appears that the knobs are approximately 
Claim 8 recites the limitation "the third maximum diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As best understood by examiner, “a third maximum diameter” appears to be a typographical error, as page 8, lines 8-10 of the specification recite that the second maximum diameter is in a range of 0.75 inch to and including 2.5 inches.  For purposes of examination, it is interpreted by examiner that the second maximum diameter is in range of 0.75 inch to and including 2.5 inches.
Regarding claim 11, lines 4-5 recite, “the cylinder having an external surface”.  It is unclear how to determine the metes and bounds of the external surface of the cylinder, as lines 4-5 recite, “a first orbicular section and a second orbicular section extending around the circumference of the external surface of the cylinder” and lines 11-12 recite, “a third orbicular section and a fourth orbicular section extending around the 
Claims 2, 4-7, 9-10 and 12-17 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pro-Tec Athletics RM Extreme video (https://www.youtube.com/watch?v=rJ_37Veog0M, dated 9/18/2018) (“Pro-Tec”) in view of Hogan (2017/0181922).

    PNG
    media_image1.png
    1028
    1328
    media_image1.png
    Greyscale

Regarding claim 1, Pro-Tec, in the annotated figure above shown at 0:12 of the video, discloses a contoured soft tissue therapy roller, comprising: a cylinder having a first end, a second end, a longitudinal axis, and a longitudinal axial bore, the cylinder having an external surface formed of compressible compliant material (closed cell 
Pro-Tec does not disclose each of the first and second bulbous protrusions having a first maximum diameter in the range of 1.25 inches to and including 3.75 inches at the respective crest.
However, Hogan teaches a massage device including a first bulbous protrusion and a second bulbous protrusion (102a, b) (large rollers) and a third bulbous protrusion and a fourth bulbous protrusion (104a, b) (small rollers) (para [0022]), wherein the each of the first and second bulbous protrusions having a first maximum diameter (D6) in the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first and second bulbous protrusions of Pro-Tec to have a first maximum diameter in the range of 1.25 inches to and including 3.75 inches at the respective crest as taught by Hogan in order to provide a suitable size to allow the necessary prying apart of adhered musculature (Hogan, para [0050])
Regarding claim 2, Pro-Tec, as shown in the annotated figured above, discloses the external surface of the cylinder, including the first, second, third, and fourth bulbous protrusions, has a plurality of knobs formed thereon to extend from the external surface of the cylinder (see annotated drawing, above).
Regarding claim 3, Pro-Tec, as shown in the annotated figured above, discloses each of the plurality of knobs have a distal end that extends from the external surface of the cylinder a third maximum diameter (see annotated drawing, above).
Regarding claim 4, Pro-Tec, as shown in the annotated figured above and in 0:15-0:20 of the video, discloses the first, second, third, and fourth bulbous protrusions extend around the entire circumference of the cylinder.

    PNG
    media_image2.png
    991
    1309
    media_image2.png
    Greyscale


Regarding claim 6, Pro-Tec discloses in the first and second bulbous protrusions are sized, shaped, and positioned on the cylinder to cooperate with each other to wrap partially around selected portions of the tissue (0:14-0:20 of the video shows a user wrapping the first and second bulbous portions partially around a leg of a user, and in the video description states, “its contoured surface effectively wraps around select body parts”.
Regarding claim 7, Pro-Tec, as shown in the annotated figure above shows the first and second bulbous protrusions have matching cross-sectional profiles of their sloped sides (as shown in the annotated figure above, first and second bulbous 
Regarding claim 8, Pro-Tec, as shown in the annotated figure above shows the third and fourth bulbous protrusions have matching cross-sectional profiles of their sloped sides (as shown in the annotated figure above, third and fourth bulbous protrusions have the same size and shape and therefore have matching cross-sectional profiles of their sloped sides).
Pro-Tec does not disclose each of the first and second bulbous protrusions having a second maximum diameter in the range of 0.75 inches to and including 2.5 inches at the respective crest.
However, Hogan teaches a massage device including a first bulbous protrusion and a second bulbous protrusion (102a, b) (large rollers) and a third bulbous protrusion and a fourth bulbous protrusion (104a, b) (small rollers) (para [0022]), wherein each of the third and fourth bulbous protrusions having a second maximum diameter (D6) in the range of 0.75 inches to and including 2.5 inches (between 2 and 4 inches) (fig 3c, para [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the third and fourth bulbous protrusions of Pro-Tec to have a second maximum diameter in the range of 0.75 inches to and including 2.5 inches as taught by Hogan in order to provide a suitable size such that effective adhesion release and prying apart of adhered musculature is accomplished (Hogan, para [0056]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pro-Tec and Hogan as applied to claim 1 above, and further in view of Faussett (2012/0323151).
Regarding claim 5, Pro-Tec discloses a cylinder which is disposed on an axle (see 0:15-0:20 of the video, showing outer portion of the cylinder rotating about an axle).  
Pro-Tec does not disclose the cylinder is rigid along its longitudinal axis.
However, Fausett teaches a massage roller device including a cylindrical roller (16) mounted over an axle (12) (spindle) (para [0023]), and wherein the axle (12) is made of a rigid material, such as PVC pipe (para [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the axle of Pro-Tec by forming the axle of a rigid material such as PVC pipe as taught by Fausett in order to provide an inexpensive material to be used for the purpose of an axle for a roller massage device (Fausett, para [0024]).  The now-modified Pro-Tec’s device is considered to have the cylinder rigid along its longitudinal axis, as a rigid center axle material would provide rigidity to the cylinder along its longitudinal axis.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pro-Tec and Hogan as applied to claim 1 above, and further in view of Downare (2017/0065482).
Regarding claim 9, modified Pro-Tec discloses the first and second bulbous protrusions having sloped sides.

However, Downare teaches a massage roller shown to be substantially cylindrical and including a longitudinal axis (15) (central axis) a first protrusion (5) (left-intermediate roller section) and a second protrusion (13) (right-intermediate roller section) the first and second protrusions (5, 13) having sloped sides in a central myofascial release (MFR) section (7) (para [0014]), wherein the central MFR section forms a central convex lateral surface (8), and wherein the central convex lateral surface (8) allow the device to manipulate the fascia and connective tissue at oblique angles to skin thus providing release of adhesions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sloped sides of the first and second bulbous protrusions are in the range of 30 degrees to and including 50 degrees relative to the longitudinal axis of the cylinder as taught by Downare, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the angle of the sloped sides of the first and second bulbous protrusions by routine experimentation would have been an obvious modification to provide an optimal angle to manipulate the fascia and connective tissue to skin thus providing release of adhesions (Downare, para [0028]).
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pro-Tec and Hogan as applied to claim 1 above, and further in view of Kopnicky (2017/0020772).

Modified Pro-Tec does not disclose the range of spacing between the crests of the first and second bulbous protrusions is 3.0 inches to and including 3.8 inches.
However, Kopnicky in fig 8 teaches a roller device (14) including a plurality of rollers (26) including a crest (as shown in fig 8, rollers have a maximum height forming a crest), wherein a first and second roller (26) (two center rollers) are spaced apart so that a range of spacing between the crests of the first and second rollers (26) is 3.0 inches to and including 3.8 inches (preferably 6-8 cm = 2.4-3.1 inches) (para [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first and second bulbous protrusions of modified Pro-Tec so that a range of spacing between the crests of the first and second bulbous protrusions is 3.0 inches to and including 3.8 inches as taught by Kopnicky so that the first and second bulbous protrusions are spaced apart a sufficient distance so as not to apply pressure on the spinal vertebrae (Kopnicky, para [0034]).
 Claims 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pro-Tec Athletics RM Extreme video (“Pro-Tec”) in view of Nicholson (2011/0313333),  Hall (2012/0310125), and Hogan.
Regarding claim 11, Pro-Tec, in the annotated figure above shown at 0:12 of the video, discloses a soft tissue therapy tool, comprising: elongate axle having first and second ends (as shown in 0:15-0:20 of the video, axle has a first and second end each having a handle); an elongate, cylinder having a first end, a second end, a longitudinal 
Pro-Tec does not disclose the elongate axle is semi-rigid.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the elongate axle of Pro-Tec so that the elongate axle is semi-rigid as taught by Nicholson so that applying force results in pressure being applied by the cylinder to the user's skin with the axle deforming to generally conform to the shape of the treated body area so the cylinder contacts and treat the intended body area (Nicholson, para [0006]).
The now-modified Pro-Tec’s device does not disclose the elongate is cylinder is rigid.
However, Hall in fig 2 teaches a massage device including an elongate axle (202) (inner shaft) (para [0042]) and an elongate cylinder (102) (cylindrical component) (para [0028]), the cylindrical component having an external surface formed of a compressible compliant material (foam, rubber silicone gel) (para [0028]), and wherein the cylindrical component is rigid (PVC pipe or a metal or tube is threaded through cylindrical component (102), and therefore provides rigidity to the cylindrical component (102) (para [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cylinder of modified Pro-Tec to be a rigid cylinder as taught by Hall in order to provide a suitable material to allow the cylinder to rotate about the axle (Hall, para [0042]).

However, Hogan teaches a massage device including a first bulbous protrusion and a second bulbous protrusion (102a, b) (large rollers) and a third bulbous protrusion and a fourth bulbous protrusion (104a, b) (small rollers) (para [0022]), wherein the each of the first and second bulbous protrusions having a first maximum diameter (D6) in the range of 1.25 inches to and including 3.75 inches at the respective crest (between 2.5 and 4.5 inches) (fig 3a, para [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first and second bulbous protrusions of Pro-Tec to have a first maximum diameter in the range of 1.25 inches to and including 3.75 inches at the respective crest as taught by Hogan in order to provide a suitable size to allow the necessary prying apart of adhered musculature (Hogan, para [0050])
Regarding claim 12, Pro-Tec, as shown in the annotated figure above shows the first and second bulbous orbicular sections have matching cross-sectional profiles of their sloped sides (as shown in the annotated figure above, first and second orbicular sections have the same size and shape and therefore have matching cross-sectional profiles of their sloped sides).
Regarding claim 13, Pro-Tec, as shown in the annotated figure above shows the third and fourth bulbous orbicular sections have matching cross-sectional profiles of their sloped sides (as shown in the annotated figure above, third and fourth orbicular 
Regarding claim 14, Pro-Tec discloses in the first and second bulbous orbicular sections are sized, shaped, and positioned on the cylinder to cooperate with each other to wrap partially around selected portions of the tissue (0:14-0:20 of the video shows a user wrapping the first and second bulbous portions partially around a leg of a user, and in the video description states, “it’s contoured surface effectively wraps around select body parts”.
Regarding claim 17, Pro-Tec, as shown in the annotated figured above, discloses the external surface of the cylinder, including the first, second, third, and fourth orbicular sections, has a plurality of knobs formed thereon to extend from the external surface of the cylinder.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pro-Tec, Nicholson, Hall, and Hogan as applied to claim 11 above, and further in view of Downare.
Regarding claim 15, modified Pro-Tec discloses the first and second bulbous protrusions having sloped sides.
Modified Pro-Tec does not disclose the sloped sides of the first and second bulbous protrusions are in the range of 30 degrees to and including 50 degrees relative to the longitudinal axis of the cylinder.
However, Downare teaches a massage roller shown to be substantially cylindrical and including a longitudinal axis (15) (central axis) a first protrusion (5) (left-intermediate roller section) and a second protrusion (13) (right-intermediate roller 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sloped sides of the first and second bulbous protrusions are in the range of 30 degrees to and including 50 degrees relative to the longitudinal axis of the cylinder as taught by Downare, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the angle of the sloped sides of the first and second bulbous protrusions by routine experimentation would have been an obvious modification to provide an optimal angle to manipulate the fascia and connective tissue to skin thus providing release of adhesions (Downare, para [0028]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kachadourian (4,378,007), Groen (6,200,283), and Chen (2016/0331580) disclose massage device configured as a cylinder and having bulbous protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785